ORDER

PER CURIAM.
AND NOW, this 29th day of August, 2007, the Petition for Alowance of Appeal is GRANTED. The issues, rephrased for clarity are:
1. Whether the Superior Court erred in holding an exculpatory agreement whereby a skier assumes the risk of skiing regardless of negligence must define negligence and illustrate negligence by example.
2. Whether the Superior Court’s decision conflicts with Nissley v. Candytown Motorcycle Club, 913 A.2d 887 (Pa.Super.2006), on the issue of validity and enforceability of an exculpatory agreement.
3. Whether the Superior Court erred in addressing the conspicuousness of the release of whether there was a contract of adhesion because these issues were not raised by respondent at the trial court or on appeal.
4. Whether the Superior Court erred in failing to affirm the trial court on the grounds that injuries incurred while boarding a ski lift are inherent to the sport and that respondent assumed the risk as a matter of law.